Citation Nr: 1019459	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1964 to 
January 1969 and from July 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect that he 
fractured his left wrist prior to entering his second period 
of active duty.

2.  The Veteran was medically discharged from service, and 
the corresponding  Medical Board discharge summary report 
reflects a finding that the Veteran's left wrist disorder 
existed prior to service and was not aggravated by service.


CONCLUSION OF LAW

Service connection for a left wrist disorder is not warranted 
and may not be presumed under law to have been incurred in or 
aggravated during active service. 38 U.S.C.A. §§ 101, 1101, 
1112, 1113, 1131, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.6, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were fulfilled by a letter issued in 
October 2006, which advised the Veteran of the criteria for 
establishing service connection.  Moreover, the letter was 
sent prior to the issuance of the May 2007 rating decision on 
appeal.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's service and VA treatment 
records have been obtained, and the Veteran has not reported 
any relevant, obtainable treatment records that are not of 
record.  The Veteran was also scheduled to testify at an RO 
formal hearing, but he withdrew his request, and he was 
offered an opportunity to testify at a hearing before the 
Board, but he declined.  The Board notes that the Veteran has 
not been afforded a VA examination with regard to the instant 
claim; however, given the contemporaneous Medical Board 
finding that the Veteran had a pre-service left wrist injury 
that was not aggravated by service, a VA examination is not 
warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006) (holding that when medical evidence suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, an examination is warranted).
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.



Service Connection

The Veteran contends that he injured his left wrist prior to 
entering his second period of active service but that his 
pre-service left wrist injury was permanently aggravated 
during a rope-pulling exercise.  The Veteran's contentions 
and theory of entitlement are reflected in numerous submitted 
statements of record, including a statement dated in November 
2009 which does not appear to have been considered in any 
adjudicative action by the RO.  Nevertheless, as the 
Veteran's contentions in this statement appear to be 
duplicative of statements that have been considered by the 
RO, the Board concludes that the Veteran's appeal may be 
addressed without  prejudice to the Veteran.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  In this regard, it has been held 
that a pre-existing disease or injury will be presumed to 
have been aggravated by service only if the evidence shows 
that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The evidence of record reflects that the Veteran has a 
current left wrist disorder, which recent medical records 
describe as a fused wrist with retained hardware and an ulnar 
nerve lesion.  Thus, the relevant inquiry is whether the 
Veteran's current left wrist disorder is attributable to 
service.  

The Veteran's service treatment records from his first period 
of active service note no wrist abnormalities on entrance to 
service, during service, or at separation from service.  The 
Veteran's entrance physical examination report from his 
second period of active service also notes no wrist 
abnormalities; however, the Veteran's service treatment 
records reflect that in early September 1978, approximately 
two months after his second period of active service began, 
the Veteran reported that he had fractured his left wrist in 
January 1978 (prior to service) and that he was again 
experiencing left wrist problems at that time.  The September 
1978 service treatment records further reflect the Veteran's 
report that prior to entering his second period of service he 
had received VA treatment for his left wrist fracture, which 
included a cast that he wore for three months.  However, 
according to the Veteran, he was advised by his VA physicians 
that his left wrist disorder would continue to increase in 
severity and eventually require surgery to repair; 
nevertheless, he declined his physician's recommendation that 
he undergo a left wrist surgery before entering service.  

The Board notes that the Veteran's service treatment records 
reflect the Veteran's report that his left wrist had once 
again become symptomatic during service (as his VA physicians 
had advised him would be the case) and do not reference his 
report of reinjuring his left wrist during service.

Subsequent treatment records, as well as the Medical Board 
discharge summary narrative report, reflect that the 
Veteran's left wrist disorder was assessed as a nonunion 
fracture of the left carpal navicular, and the Veteran 
underwent surgical repair of his affected wrist joint in 
October 1978 after which he wore a cast for several months.  
However, the Veteran's nonunion persisted despite the 
surgical intervention, and thus the Veteran was recommended 
for discharge from service due to a physical disability that 
existed prior to service.  The corresponding Medical Board 
Report and related discharge summary both definitively find 
that the Veteran's left wrist impairment existed prior to 
service and was not aggravated by service.  The Veteran's 
service treatment records also contain a certificate signed 
by the Veteran demonstrating his understanding of the Medical 
Board's finding that he was found unfit for further military 
service based on evidence of a physical disability that 
existed prior to enlistment and was not aggravated by 
service.

The evidence of record fails to show that the Veteran 
demonstrated any left wrist impairment during his first 
period of service.  Rather, the evidence reflects that the 
Veteran incurred his current left wrist disorder in January 
1978 prior to entering his second period of service when he 
fractured his wrist, resulting in the nonunion of his left 
carpal navicular.  Furthermore, the evidence does not show 
that the Veteran's left wrist disorder was permanently 
aggravated by service.  As referenced above, the Veteran did 
not report reinjuring his left wrist during service, but 
instead reported that his left wrist disorder, which the 
Veteran was advised would continue to worsen and eventually 
require surgery, had once again become symptomatic.  An 
unsuccessful attempt to surgically repair the Veteran's 
preexisting left wrist disorder was made during service, but 
his nonunion persisted despite the surgery and subsequent 
casting.  Furthermore, after reviewing all of the available 
medical evidence, the Medical Board definitively found that 
the Veteran's left wrist disorder existed prior to enlistment 
and that it was not aggravated by service, and no subsequent 
medical evidence undermines the probative value of this 
finding.  The Veteran's treatment records do not relate his 
current left wrist disorder to a permanent aggravation of his 
preexisting left wrist disorder, nor has the Veteran 
submitted a medical opinion to support his theory of 
entitlement.  

The Board specifically acknowledges its consideration the lay 
evidence of record when promulgating this decision, including 
the Veteran's repeated assertions that his left wrist 
disorder, which preexisted service, was permanently 
aggravated by an in-service injury.  The Board notes that the 
Veteran is competent to report his in-service left wrist 
injury and resulting symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (a lay person is competent to 
report symptoms based on personal observation when no special 
knowledge or training is required).
However, his service treatment records do not reflect 
documentation of any in-service left wrist injury and instead 
reflect his report that his left wrist had once again become 
symptomatic in service, as his VA physicians advised would be 
the case.  While the Veteran's recollection of these events 
in service, now more than thirty years ago, may be that he 
reinjured his left wrist in service, thereby permanently 
aggravating his left wrist disorder, the Board concludes that 
his contemporaneous statements rendered at the time he 
initially sought treatment have more probative value.  
Furthermore, the Veteran as a lay person does not have the 
requisite medical knowledge to render an opinion regarding 
whether his left wrist disorder was permanently aggravated by 
service, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons, such as the Veteran, are 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation), and there is no medical opinion of record to 
support such a theory.

Accordingly, as the evidence shows the claimed disability 
clearly and unmistakably existed prior to service, and was 
not aggravated by such service, the Veteran's appeal is 
denied.


ORDER

Service connection for a left wrist disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


